EXHIBIT AMENDMENT TO REGISTRATION RIGHTS AGREEMENTS This AMENDMENT TO REGISTRATION RIGHTS AGREEMENTS (the “Amendment”) is made and entered into as of February 17, 2009, by and among ISCO International, Inc., a Delaware corporation (the “Company”), Manchester Securities Corporation, a New York corporation (“Manchester”) and Alexander Finance, L.P., an Illinois limited partnership (“Alexander” and together with Manchester, the “Lenders”). W I T N E S S E T H: WHEREAS, on June 22, 2006, the Company and the Lenders entered into that certain Registration Rights Agreement (the “2006 Registration Rights Agreement”); WHEREAS, on June 26, 2007, the Company and the Lenders entered into that certain Registration Rights Agreement (the “2007
